             Case 1:17-cv-06261-VM-DCF Document 116
                                                115 Filed 03/22/21 Page 1 of 1




     J. Kevin Fee                                                                                      3/22/2021
     Partner
     +1.202.739.5353
     kevin.fee@morganlewis.com



     March 22, 2021

     VIA ECF

     The Honorable Victor Marrero
     United States District Judge
     Daniel Patrick Moynihan United States Courthouse
     500 Pearl St.
     New York, NY 10007-1312

     Re:     International Code Council, Inc. v. UpCodes, Inc., 1:17-cv-6261-VM-DCF

     Dear Judge Marrero:

     I am writing on behalf of all of the parties to jointly request a one-week extension of time for the
     parties to submit a proposed timeline for trial on the complaint in the copyright action, as
     required by Your Honor’s March 1, 2021 Order. Dkt. 113. The current deadline for the parties’
     submission is March 22, 2021, and this is the parties’ first request for an extension of this
     deadline.

     The parties have participated in several telephone calls to discuss a timeline for trial and have
     exchanged initial draft proposals. Despite their efforts to confer, some additional potential areas
     of disagreement between the parties remain, and the parties believe that they and the Court
     would benefit from some additional time for the parties to provide the Court with their respective
     positions on these issues if they are unable to reach an agreement.

     Therefore, the parties respectfully request that the deadline for the proposed timeline for trial on
     the complaint in the copyright action be extended from March 22, 2021 to March 29, 2021.

                                                      Respectfully submitted,
                                                       /s/ J. Kevin Fee
                                                       J. Kevin Fee
The request for extension is granted. The
parties may submit the joint proposed
timeline for trial on or before March 29,
2021.


 3/22/2021
                                                         Morgan, Lewis & Bockius        LLP

                                                         1111 Pennsylvania Avenue, NW
                                                         Washington, DC 20004                 +1.202.739.3000
                                                         United States                        +1.202.739.3001
